Title: From George Washington to Elizabeth Willing Powel, 9 December 1798
From: Washington, George
To: Powel, Elizabeth Willing



My dear Madam
Philadelphia 9th Decr 1798

I feel much obliged by your kind & polite invitation to dine with you to day, but am under the necessity of denying myself that pleasure.
I had, previously to the receipt of your Card, resolved not to dine

out of my lodgings while business should detain me in the City: and, in consequence, had declined Invitations from Mr Liston, and the Chevr de Freire. But a more conclusive reason than this, is, that I had requested Generals Hamilton & Pinckney to come prepared this morning, at their usual hour—ten ’Oclock—for the whole day; that a few moments for dinner only might interrupt our daily labour, having dispensed with the Sabbath on this occasion. But of this you must not be the Informer. Be the Weather as it may, I must plunge through it when our business is brought to a close. I am always & Most obediently & affectionately Yours

Go: Washington


I was engaged with the within named Gentlemen when your card came or it should have been answered last night.

